DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 15 March 2022. Claims  2-5, 8, 10, 19, and 21 were canceled without prejudice or disclaimer and new claims 22-30 submitted. Applicant’s election of Group I (claims 1, 6, 7, 9, 11, 12, and 22-30) without traverse is noted. Claims 13-18 and 20 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.
 
37 C.F.R. § 1.98
	The information disclosure statements filed 24 August 2020 and 15 March 2022 (2), have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
	The drawings filed 02 August, 2018, are objected to because they are illegible (see particularly Figs. 1-4 and 8-10).  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as 

37 C.F.R. § 1.57(d)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., see p. 46). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See M.P.E.P. § 608.01.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art 
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 12, and 22-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Howley and Leyrer (U.S. Patent No. 7,550,147 B2, issued 23 June, 2009; hereinafter referred to as the “147” patent) and in view of Moss et al. (U.S. Patent No. 9,133,480 B2, issued 15 September, 2015; hereinafter referred to as the “480” patent) and GenBank Accession No. KU312312 (2016). The claims are directed toward a modified recombinant vaccinia Ankara (MVA) vector comprising a nucleic acid insert encoding a Zika virus (ZIKV) non-structural protein (NS1), or a fragment thereof, wherein the insert is under control of a promoter compatible with poxvirus expression systems (claim 1). Claims 6 and 7 reference suitable MVA insertion sites (I, II, III, IV, V, or VI or between two essential and highly conserved genes, respectively). Claim 9 requires a Pm2Hr, Psyn II or mH5 promoter. Claims 11 and 12 are directed toward pharmaceutical compositions comprising the claimed recombinant MVA. Claims 22-24 and 28-30 reference recombinant MVAs wherein the nucleic acid insert comprises SEQ ID NO. 9 or 10, or encodes an NS1 protein comprising .
The “147” patent discloses recombinant modified vaccinia Ankara (MVA) viruses encoding heterologous flavivirus immunogens including NS1 (see Fig. 1c). Suitable insertion sites were identified in Fig. 6 and col. 4. Insertion vectors comprising NS1 were used to prepare MVA recombinants expressing said non-structural protein (Example 1). The DENV NS1 insert was placed under the control of a promoter compatible with poxvirus expression. Immunogenic compositions comprising said recombinants are also disclosed. This teaching does not disclose the preferred insertion sites or promoters or ZIKV NS1 coding region. 
The “480” patent discloses MVA vectors encoding heterologous viral immunogens that have been inserted into preferred deletion sites such as regions II/III or between the intergenic region 18R/G1L under the control of the highly efficient mH5 promoter (see Figs. 11A, 13, 14, 18-20, and 27; cols. 10-12). Pharmaceutical and vaccine compositions were also provided (see col. 26). The inventors note that utilizing this combination produces a stable insertion site and high-level expression. This teaching does not disclose a recombinant MVA encoding ZIKV NS1.
GenBank (2016) provides the complete nucleotide sequence of ZIKV isolate Z1106033. This is the same isolate employed in the instant application. The NS1 amino acid sequence is identical to that set forth in SEQ ID NO.: 8. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an insert encoding the ZIKV NS1 region set forth in GenBank (2016) and corresponding to SEQ ID NO.: 8, and to insert this coding region into the MVA deletion regions II/III or intergenic region I8R/G1L, as taught by the “480” patent. 

	Correspondence
	Applicant’s representative is invited to contact the Examiner to discuss suggested allowable subject matter. Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               24 March 2022